United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1219
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Justin Joseph Halter

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: January 15, 2021
                             Filed: February 24, 2021
                                  ____________

Before SMITH, Chief Judge, KELLY and ERICKSON, Circuit Judges.
                              ____________

ERICKSON, Circuit Judge.

      After the district court1 denied his motion to suppress, Justin Halter
conditionally pled guilty to being a felon in possession of a firearm. At sentencing,

      1
        The Honorable John A. Jarvey, Chief Judge of the United States District Court
for the Southern District of Iowa.
the court found that Halter possessed the firearm in connection with another felony,
and thus calculated his Guidelines range as 57 to 71 months’ imprisonment. The
court sentenced Halter to an imprisonment term of 71 months. Halter now appeals
the denial of his suppression motion and his sentence. We affirm.

I.    BACKGROUND

       On February 1, 2019, at about 7:30 p.m., law enforcement received a call from
Halter’s wife and her boyfriend. They explained that Mrs. Halter had just talked to
Halter, who was watching the Halters’ four-year old daughter, on the phone. During
the call, Mrs. Halter (1) heard her daughter screaming and crying in the background;
(2) learned that Halter had stolen a firearm; and (3) listened to Halter threaten to
shoot law enforcement, Mrs. Halter’s boyfriend, or anybody else (aside from her) that
tried to come get the girl. Johnson County Sheriff’s Deputy Brandon Richmond was
dispatched to Halter’s residence to conduct a welfare check on the little girl. Deputy
Richmond knew who Halter was and where he lived, as the deputy had prior run-ins
with Halter.

       While en route to Halter’s residence, dispatch informed Deputy Richmond that
Halter might be leaving his residence in a black Impala. Because Halter lived in a
rural area with only one outlet road, Deputy Richmond parked his vehicle in a spot
where he would be able to see the Impala if it left Halter’s residence. Dispatch
subsequently informed the deputy that three other vehicles could be at Halter’s
residence. Deputy Richmond soon saw a red sedan approaching from the direction
of Halter’s residence. Deputy Richmond chose to follow the sedan, as there were
only a handful of other houses nearby and not many vehicles that would be traveling
on the outlet road.

       When Deputy Richmond began to follow the sedan, it accelerated. Because,
in his experience, most vehicles do not run from the police, this piqued his interest

                                         -2-
and also made Deputy Richmond more convinced that Halter was driving the sedan.
Even though Deputy Richmond never activated his lights or siren or made any other
show of authority, the driver of the vehicle pulled the car to the side of the road.
Deputy Richmond stopped behind the sedan and turned on his emergency lights, but
not his siren.2 As Deputy Richmond started walking toward the sedan, he recognized
Halter because of his “bald head.” He called out, “Mr. Halter, is that you?” Halter
began yelling out the window, including saying “[y]ou’re all going to die” to the (now
multiple) officers on the scene. At one point, Halter jumped out of his vehicle, threw
off his coat, waved his arms around, and then got back into his car. Halter repeatedly
refused police commands. Eventually, Halter got out of his vehicle with his daughter.
The officers retrieved a gun from a holster on Halter’s hip and got the girl out of
harm’s way. Halter was subsequently charged with being a felon in possession of a
firearm.

      Halter moved to suppress the firearm evidence, arguing it was the fruit of an
unlawful seizure. The district court denied Halter’s motion, concluding that any
seizure was justified under the community caretaker function because it was
reasonable for officers to check on the little girl’s well-being. The district court
found the escalation of the encounter beyond the initial welfare check was justified
by Halter’s threat (“you’re all going to die”) and erratic behavior. Based on Halter’s
conduct, the court concluded the officers had probable cause to arrest him.

      After his suppression motion was denied, Halter pled guilty to being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At
sentencing, the district court applied a four-level enhancement under
§ 2K2.1(b)(6)(B) of the Sentencing Guidelines, finding that Halter possessed a


      2
       Deputy Richmond testified that the place the vehicles came to a stop was rural,
dimly lit, dark, and icy, so he turned on his emergency lights for visibility and safety
purposes.

                                          -3-
firearm in connection with another felony offense. Specifically, Halter had possessed
the firearm in connection with a violation of Iowa Code § 724.4(1), which
criminalizes an individual “knowingly carr[ying] or transport[ing] [a handgun] in a
vehicle.” Both parties agreed that, pursuant to our decision in United States v.
Walker, 771 F.3d 449 (8th Cir. 2014), the enhancement applied. But Halter argued
the district court should vary downward, as the enhanced guidelines range overstated
his culpability. Halter asserted that, in every other state in this Circuit, illegally
carrying a weapon in this manner would be treated as an aggravated misdemeanor
(not a felony), and thus the sentencing enhancement would not apply. Halter claimed
application of the enhancement created an unwarranted sentencing disparity. The
district court rejected Halter’s request for a variance and imposed a within-Guidelines
sentence of 71 months’ imprisonment. Halter appeals, challenging both the denial of
his suppression motion and his sentence.

II.   DISCUSSION

      A. Suppression

       “We review the district court’s factual findings for clear error and its legal
conclusions de novo.” United States v. Smart, 393 F.3d 767, 769 (8th Cir. 2005). We
question whether Halter was “seized” for Fourth Amendment purposes when Deputy
Richmond simply pulled up behind Halter’s parked vehicle, activated his emergency
lights for visibility purposes, and approached on foot. Cf. United States v. Cook, 842
F.3d 597, 600–01 (8th Cir. 2016) (activating wig wag emergency lights and
approaching parked vehicle not a seizure); United States v. Mabery, 686 F.3d 591,
595–97 (8th Cir. 2012) (spotlighting defendant’s parked vehicle not a seizure);
United States v. Dockter, 58 F.3d 1284, 1287 (8th Cir. 1995) (activating amber
warning lights and approaching parked vehicle not a seizure). We need not reach this
issue, however, because even if Halter was seized, the seizure was justified under the
community caretaker exception.

                                         -4-
       The community caretaker exception allows officers to respond to potential
emergencies if (1) they have a reasonable belief an emergency exists, and (2) their
response is carefully tailored to address the emergency. United States v. Sanders, 956
F.3d 534, 539–40 (8th Cir. 2020) (cleaned up). Here, law enforcement received a
report that a little girl’s mother had heard her daughter screaming and crying during
a phone call with the girl’s father. The mother also reported that the father had a
firearm and threatened to kill anyone else who tried to come get the child. Officers
were reasonably concerned about the girl’s well-being and, since Halter left his house
before officers could respond, they were justified in effecting a traffic stop on Halter
in order to conduct a welfare check on the girl. The escalation of the encounter
occurred only because Halter chose to escalate it by his own threatening conduct in
response to the welfare check. The officers’ response was reasonable after Halter
threatened that all of the officers were “going to die,” repeatedly refused police
commands, and acted in a generally erratic manner. When Halter was arrested, the
police officers had ample probable cause to arrest him. The district court did not err
in denying Halter’s motion to suppress.

      B. Sentence

      Generally, our review of a criminal sentence proceeds in two stages. We first
ensure the district court committed no significant procedural error, such as an
improper calculation of the Guidelines range, failure to consider the 18 U.S.C. §
3553(a) factors, or an inadequate explanation for the chosen sentence. United States
v. Smith, 983 F.3d 1006, 1008 (8th Cir. 2020). When considering whether there is
procedural error, we review the district court’s factual findings for clear error and its
application or interpretation of the Guidelines de novo. United States v. Petruk, 836
F.3d 974, 976 (8th Cir. 2016). If we find no procedural error, we review the
substantive reasonableness of a sentence under a deferential abuse-of-discretion
standard. United States v. Zeaiter, 891 F.3d 1114, 1122 (8th Cir. 2018) (citation
omitted).

                                          -5-
       The district court properly calculated the Guidelines range, treated the
Guidelines as advisory, and appropriately considered the § 3553(a) factors in
imposing the sentence. While Halter contends the district court erred when it failed
to consider the disparities that would result by applying the four-level enhancement
under § 2K2.1(b)(6)(B) of the Guidelines, this claim is belied by the record. The
record reflects that the district court fully considered Halter’s argument but rejected
it. The district court found the enhancement applied as a matter of law under Walker,
and also the application of the enhancement was reasonable under the facts of the
case. Specifically, the court found that the presence of a firearm made the situation
more dangerous. The court observed that the officers were confronted with a “very,
very precarious situation” when Halter escalated the situation while the officers were
simply trying to check on the welfare of a child. The district court fully considered,
and ultimately rejected, Halter’s arguments for a downward variance under § 3553(a).

       When, as here, the district court imposes a within-Guidelines sentence, we may
apply a presumption of reasonableness. United States v. Hess, 829 F.3d 700, 704 (8th
Cir. 2016) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). The district court
is vested with “wide latitude” to weigh the sentencing factors and assign some greater
weight than others. United States v. Lundstrom, 880 F3d 423, 445 (8th Cir. 2018)
(quoting United States v. Deering, 762 F.3d 783, 787 (8th Cir. 2014)). Having
reviewed the sentencing record and the district court’s reasoning for the sentence
imposed, we conclude the court did not abuse its discretion or impose a substantively
unreasonable sentence.

III.   CONCLUSION

       For the foregoing reasons, the judgment of the district court is affirmed.
                       ______________________________




                                         -6-